Citation Nr: 1141391	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chicken pox scars.

4.  Entitlement to service connection for left eye and eyebrow scars.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to December 1988.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  No current bilateral hearing loss, which meets VA standards under 38 C.F.R. 3.385, has been shown.

2.  The preponderance of the evidence is against a finding that the Veteran currently has tinnitus related to his military service.

3.  The preponderance of the evidence is against a finding that the Veteran currently has chicken pox scars related to his military service.

4.  The preponderance of the evidence is against a finding that the Veteran currently has left eye and eyebrow scars related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for chicken pox scars have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for service connection for left eye and eyebrow scars have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's August 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained all of the Veteran's available service treatment records.

The Veteran has not identified any medical treatment providers he has seen for any of the conditions claimed on appeal.  An August 2007 notice letter to the Veteran requested evidence showing that the conditions claimed on appeal have existed from his military service to the present time.  The letter specifically asked the Veteran to identify all medical treatment providers he was seen for these conditions.  The Veteran failed to respond to this request, and his failure to respond was noted in the RO's June 2008 rating decision.   

In September 2010, the Veteran failed to attend the Travel Board hearing scheduled for him.  The August 2010 scheduling letter for the hearing was mailed to the Veteran's address of record, and it has not been returned by the postal service.  

In February 2011, the Veteran was scheduled for VA audiological, skin, and eye examinations to determine if the conditions claimed on appeal currently exist; and if so, whether they are related to the Veteran's military service.  

The Veteran was notified of these examinations.  The VA medical center in West Los Angeles, California, is shown to have the Veteran's correct address of record, and a UPS shipping receipt indicates that the examination notice letter was left on the Veteran's front porch.  

The Veteran was also informed of the consequences for failing to attend a VA examination scheduled for him.  A February 2011 letter to the Veteran informed him that, "[w]hen a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied."  This letter also provided examples of good cause, such as illness or hospitalization.

A May 2011 supplemental statement of the case, mailed to the Veteran's address of record, noted his failure to attend the examinations scheduled for him.

Despite having been informed of the consequences of failing to attend examinations, having received notice of the examinations, and having his failure to attend the examinations noted in subsequent statements sent to him, the Veteran has not requested a new examination, or offered any good cause for his failure to attend, and it may be said that his absence from the scheduled examinations was without good cause.  Accordingly, the Board will adjudicate the claims on appeal based on the evidence of record.  38 C.F.R. 3.655.

There is no sign in the record that additional evidence relevant to the issues being addressed are available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As he was scheduled for audiological, skin, and eye examinations in February 2011, the RO complied with the Board's December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss disability, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In July 2007, the Veteran filed his present claim seeking service connection for bilateral hearing loss, tinnitus, chicken pox scars, and left eye and eyebrow scars.

As for his bilateral hearing loss, no current disability is shown.  The Veteran is not competent to make a determination that he has hearing loss which meets VA's definition of hearing loss under 38 C.F.R. § 3.385.  There are no current audiological examinations in the record, and the Veteran failed to attend the February 2011 VA audiological evaluation scheduled for him.  "In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

As for the remaining issues, the Veteran's service treatment records revealed inservice treatment for chicken pox in February 1987 and left eye injuries in October 1981, January 1984, January 1988 and April 1988.  They were silent as to any complaints of tinnitus.  The Veteran's November 1988 separation examination was silent as to any findings or residuals of the conditions claimed on appeal.  Physical examination revealed his ears to be normal, and the only noted scars were unrelated to his claimed residuals of chicken pox and left eye injuries.  

While an individual is competent to state that he currently has tinnitus and scars, the Board finds the probative value of his statements to be outweighed by the other evidence of record.  

As the Veteran failed to submit or identify any other supporting evidence, failed to attend the Travel Board hearing scheduled at his request, and failed to attend VA examinations scheduled for him for purposes of identifying his current conditions and providing opinions as to whether any current conditions are related to his military service over twenty years ago, the Board finds the November 1988 separation examination to be the most probative evidence of record.  The evidence does not show that the Veteran currently has tinnitus, chicken pox scars, or left eye and eyebrow scars related to his military service.

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for chicken pox scars is denied.

Entitlement to service connection for left eye and eyebrow scars is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


